(holding that the 60-day statute is intended "to prevent arbitrary, willful,

                 or oppressive delays"), and Warren has not demonstrated that he was

                 prejudiced by the delays, see Browning v. State, 104 Nev. 269, 271, 757

                 P.2d 351, 352 (1988). 1

                              We also reject Warren's constitutional challenge because the

                 post-accusation delay of 286 days was not presumptively prejudicial.

                 Doggett v. United States, 505 U.S. 647, 651-52 (1992) ("[T]o trigger a

                 speedy trial analysis, an accused must allege that the interval between

                 accusation and trial has crossed the threshold dividing ordinary from

                 presumptively prejudicial delay." (internal quotation marks omitted)); see

                 also Barker v. Wingo, 407 U.S. 514, 530 (1972) (identifying four factors to

                 consider when a deprivation-of-speedy-trial claim is made but recognizing

                 the first factor, the length of delay, as a triggering mechanism); Doggett,

                 505 U.S. at 652 n.1 (noting that generally post-accusation delays are

                 presumptively prejudicial as they approach the one-year mark). 2


                       'To the extent Warren references pre-indictment delay (the delay
                 between his arrest and the filing of the criminal complaint), he fails to
                 provide any relevant authority, and we therefore decline to consider this
                 issue. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).

                       2 While  Warren cites to Sheriff v. Berman, 99 Nev. 102, 659 P.2d 298
                 (1983), and State v. Robles-Nieves, 129 Nev., Adv. Op. 55, 306 P.3d 399
                 (2013), for his proposition that the period of delay was from his arrest
                 until trial began, this case is distinguishable in that Warren was not held,
                 either in custody or under indictment, on this matter for the period
                 between June 1, 2011, and February 28, 2012. See United States v. Loud
                 Hawk, 474 U.S. 302, 310 (1986) ("[T]he time during which defendants are
                 neither under indictment nor subject to any restraint on their liberty
                                                                     continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 Moreover, even considering the four Barker factors, we conclude that

                 Warren did not suffer a deprivation of his constitutional right to a speedy

                 trial. See Barker, 407 U.S. at 530; Bailey v. State, 94 Nev. 323, 324, 579

                 P.2d 1247, 1248 (1978) (concluding that a 224-day delay between

                 arraignment and trial was not a violation of appellants' rights to a speedy

                 trial when there was no evidence that the delay was intentional and when

                 there was no prejudice from the delay).

                             Second, Warren claims that the district court abused its

                 discretion by granting the State's first motion to continue because the

                 motion failed to conform to local court rules and was not made in good

                 faith and because the State failed to exercise any diligence in securing the

                 missing witness's presence. The district court found that goodS cause

                 existed for the continuance when the State represented that a chemist

                 who analyzed Warren's blood was unavailable, and Warren has not

                 demonstrated that the delay was the particular fault of the State or for an

                 improper purpose. See Lord v. State, 107 Nev. 28, 42, 806 P.2d 548, 557

                 (1991). We conclude that the district court did not abuse its discretion by

                 granting the continuance.   See Sparks v. State, 96 Nev. 26, 28, 604 P.2d

                 802, 804 (1980) ("[The failure to file a motion and supporting affidavits]




                 . . continued

                 should be excluded—weighed not at all—when considering a speedy trial
                 claim.").



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                will rarely be the basis for finding an abuse of discretion where the trial

                court has determined good cause exists for granting a continuance.").

                            Third, Warren claims that the district court erred in refusing

                to give a jury instruction on reckless driving, his theory of defense, and

                cites to Johnson v. State, 111 Nev. 1210, 1214-15, 902 P.2d 48, 50-51

                (1995), for the proposition that reckless driving is closely related to DUI.

                This claim lacks merit for two reasons. First, Johnson is distinguishable.

                We held the instruction should have been given in Johnson because the

                only evidence of DUI were breath test results of 0.11 and 0.10 percent

                blood alcohol content (BAC), so close to the (then) legal limit of 0.10

                percent that they easily could have been erroneous. Id. In contrast, all of

                Warren's blood tests resulted in BAC readings over 0.20 percent, too far

                above the legal limit of 0.08 percent for there to be a potential error

                requiring an instruction under Johnson.      Second, while a defendant is

                entitled to a jury instruction on his theory of the case if some evidence

                supports it, Harris v. State, 106 Nev. 667, 670, 799 P.2d 1104, 1105-06

                (1990), we have held since Johnson that a defendant is not entitled to an

                instruction on uncharged lesser-related offenses, Peck v. State, 116 Nev.

                840, 845, 7 P.3d 470, 473 (2000), overruled on other grounds by Rosas v.

                State, 122 Nev. 1258, 147 P.3d 1101 (2006). An instruction on the crime of

                reckless driving would incorrectly suggest that the jury could find him

                guilty of a crime that was neither charged nor tried by the State.

                Accordingly, we conclude that the district court did not err by refusing to



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947%
                       give the instruction. Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582,

                       585 (2005).

                                     Fourth, Warren claims that the State failed to comply with its

                       discovery obligations under Brady v. Maryland, 373 U.S. 83 (1963), in that

                       it failed to disclose information that the chemist who originally analyzed

                       Warren's blood had been dismissed under circumstances involving an

                       allegation of possible evidence tampering or gross negligence in handling

                       evidence. Warren contends that, while he learned of this information

                       prior to trial, he did not have enough time to fully investigate and perhaps

                       present evidence that the blood sample was contaminated. "'[T]here are

                       three components to a Brady violation: the evidence at issue is favorable to

                       the accused; the evidence was withheld by the state, either intentionally

                       or inadvertently; and prejudice ensued, i.e., the evidence was material."

                       Browning v. State, 120 Nev. 347, 369, 91 P.3d 39, 54 (2004) (quoting

                       Mazzan v. Warden, 116 Nev. 48, 67, 993 P.2d 25, 37 (2000)).

                                     The information regarding the original chemist was otherwise

                       available to the defense, and Warren had the information before trial.   See

                       Steese v. State, 114 Nev. 479, 495, 960 P.2d 321, 331 (1998) ("Brady does

                       not require the State to disclose evidence which is available to the

                       defendant from other sources, including diligent investigation by the

                       defense."). Additionally, Warren fails to demonstrate a reasonable

                       possibility that the information would have affected the outcome at trial,

                       see Jimenez v. State,     112 Nev. 610, 619, 918 P.2d 687, 692 (1996)

                       (explaining materiality showing for Brady violation), as he was able to

SUPREME COURT
        OF
     NEVADA
                                                             5
(0) 1947A    a4e144.
                cross-examine the second chemist who analyzed his blood and introduce

                evidence that the original chemist had been involved in a DNA sample

                switch ten years earlier that resulted in a false identification. Therefore,

                Warren fails to demonstrate a Brady violation.

                            Fifth, Warren claims that the district court erred by failing to

                conduct an evidentiary hearing on his motion to suppress, in which he

                alleged that the trooper made misrepresentations in his report in order to

                obtain Warren's blood and analogized the situation to Franks u. Delaware,

                438 U.S. 154, 171-72 (1978). This claim lacks merit for two reasons. First,

                Franks examines the validity of a search warrant, whereas the trooper in

                this case conducted a warrantless search pursuant to Nevada's implied

                consent law. Second, even assuming the district court should have held an

                evidentiary hearing on the motion, Warren fails to demonstrate that his

                substantial rights were affected as he was able to cross-examine the

                trooper at trial regarding any discrepancies and alleged

                misrepresentations. See NRS 178.598.

                            Sixth, Warren claims that the district court erred by denying

                his motion for a new trial based on Missouri v. McNeely, 569 U.S. , 133

                S. Ct. 1552 (2013) (plurality opinion), and the trooper's use of Nevada's

                implied consent law to obtain his blood without a warrant. We have

                recently held that the warrantless, nonconsensual search provided for in

                NRS 484C.160(7) is unconstitutional but that the good-faith exception to

                the exclusionary rule applies when an officer reasonably and in good faith

                relied on the statute. Byars v. State, 130 Nev., Adv. Op. 85, 336 P.3d 939,

SUPREME COURT
         OF
      NEVADA
                                                     6
(o) Is4 7 A
                942, 947 (2014). In denying the motion, the district court determined that

                the trooper acted in good faith when relying on the implied consent law;

                therefore, the district court did not abuse its discretion by denying

                Warren's motion for a new trial.     See State v. Carroll, 109 Nev. 975, 977,

                860 P.2d 179, 180 (1993) ("[T]his court will not set aside a district court

                new trial ruling absent an abuse of discretion.").

                             Seventh, Warren claims that cumulative error entitles him to

                relief. Because we have only found one error, there are no errors to

                cumulate. See United States   V.   Sager, 227 F.3d 1138, 1149 (9th Cir. 2000).
                We conclude that no relief is warranted, and we

                             ORDER the judgment of conviction AFFIRMED. 3


                                                     CITE                         ,   „ J.
                                                     Saitta




                                                                                       J.
                                                     Pickering




                      3 We  deny Warren's objection to ex parte hearing for and demand to
                rescind, appointment of appellate counsel, filed pro se on January 24,
                2014. See Blandino v. State, 112 Nev. 352, 356, 914 P.2d 624, 627 (1996)
                ("Appellant has neither a statutory right to self-representation on appeal
                nor a First Amendment right to proceed in proper person on appeal.").



SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A
                    cc:   Hon. Valorie J. Vega, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         8
(0) 1947A    lie.